Lewis, P.,
delivered the opinion of the court.
*351This was an action of debt in the circuit court of Wythe county, by Edmund Pendleton against the Norfolk and Western railroad company, to recover penalties for alleged overcharges for the transportation of certain fertilizers. There was a judgment for the plaintiff for $800 and costs. The case, except as to the amount involved, is like the case of Norfolk and Western Railroad Company v. Pendleton, 86 Va. 1004, in which case a judgment in favor of the same plaintiff was affirmed.
It is needless to repeat what was there said. It is enough, to say that upon reconsideration we adhere to the ruling in that ease, and are therefore of opinion, for the reasons given in that case, to affirm the judgment in the present case.
Judgment affirmed.